
	

115 S2793 IS: Afghan Allies Protection Amendments Act of 2018
U.S. Senate
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2793
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2018
			Mrs. Shaheen (for herself, Mr. Tillis, Mr. Reed, Mr. Wicker, Mr. Blumenthal, Mr. Gardner, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Afghan Allies Protection Act of 2009.
	
	
		1.Short title
 This Act may be cited as the Afghan Allies Protection Amendments Act of 2018.
		2.Special immigrant visas for Afghan allies
 (a)In generalSection 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended, in the matter preceding subclause (I), by inserting for the first time after submitting a petition.
 (b)Numerical limitationsSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)by striking subparagraph (A) and inserting the following:  (A)Fiscal year 2019 (i)In generalIn addition to any unused balance under subparagraph (F), for fiscal year 2019, not more than 4,000 principal aliens may be granted special immigrant status under this subsection.
 (ii)Period of employmentFor purposes of this subparagraph, the period of employment referred to in paragraph (2)(A)(ii) shall end not later than December 31, 2021.
 (iii)ApplicationFor purposes of this subparagraph, not later than December 31, 2021, a principal alien seeking special immigrant status under this subsection shall submit an application to the Chief of Mission..
 (2)by striking subparagraph (C) and inserting the following:  (C)Carry forwardIf the numerical limitation described in subparagraph (A)(i) is not reached for fiscal year 2019, the numerical limitation for each subsequent fiscal year shall be established at a number equal to the difference between—
 (i)the numerical limitation described in subparagraph (A)(i); and (ii)the number of principal aliens granted special immigrant status under this subsection during each fiscal year beginning in fiscal year 2019.;
 (3)in subparagraph (D), by striking notwithstanding the provisions of paragraph (C),; and (4)in subparagraph (F)—
 (A)in clause (i), by striking 2020 and inserting 2020;; (B)in clause (ii), by striking 2020 and inserting 2020;;
 (C)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (D)in the matter preceding subclause (I) (as so redesignated), in the second sentence, by striking For purposes and inserting the following:  (ii)RequirementsFor purposes; 
 (E)in the matter preceding clause (ii) (as so designated)— (i)by striking exhausted,, and inserting exhausted,; and
 (ii)by striking In addition and inserting the following:  (i)In generalIn addition; and
 (F)by adding at the end the following:  (iii)Unused visasAny unused balance under this subparagraph shall be added to the number under subparagraph (A)(i) for use in fiscal year 2019..
 (c)Conversion of petitionsSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:
				
 (b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..
 (d)Report reformSection 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)in subsection (b)— (A)by striking paragraph (10);
 (B)by redesignating paragraphs (11) through (16) as paragraphs (10) through (15), respectively; (C)in paragraph (11)(A) (as so redesignated), by striking the National Defense Authorization Act for Fiscal Year 2014 and inserting this Act;
 (D)in paragraph (12) (as so redesignated), by striking paragraph (12)(B) and inserting paragraph (11)(B); and (E)in paragraph (13) (as so redesignated), in the matter preceding subparagraph (A), by striking a report to the and all that follows through House of Representatives and inserting a report to the appropriate committees of Congress;
 (2)by striking subsection (c); and (3)by redesignating subsection (d) as subsection (c).
				
